 


114 HRES 158 IH: Condemning Dalit untouchability, the practice of birth-descent discrimination against Dalit people, which is widely practiced in India, Nepal, the Asian diaspora, and other South Asian nations, and calling on these countries to recognize the human rights of the Dalit people and end all forms of untouchability within their borders.
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 158 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Ms. Norton submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Condemning Dalit untouchability, the practice of birth-descent discrimination against Dalit people, which is widely practiced in India, Nepal, the Asian diaspora, and other South Asian nations, and calling on these countries to recognize the human rights of the Dalit people and end all forms of untouchability within their borders. 


Whereas untouchability, recognized as discrimination and social stratification based on a combination of heredity and work, is a form of discrimination and exclusion against Dalit people founded on ill-conceived notions of Dalit impurity, Dalit pollution, and Dalit inequality; Whereas Dalit untouchability continues to be widespread and persistent in India, Nepal, and throughout South Asia and in the Asian diaspora in nations such as Nigeria, Senegal, Mauritania, Yemen, and Japan, affecting an estimated 260,000,000 people worldwide, with the highest number of victims found in South Asia;
Whereas discrimination against the Dalits, or “untouchables”, has existed for more than 2,000 years in India alone and has included educational discrimination, economic disenfranchisement, discrimination in medical care, and increased vulnerability to poverty, hunger, violence, rape, and humiliation; Whereas the status of untouchability significantly increases a Dalit’s vulnerability to debt bondage, forced labor, child labor, domestic servitude, commercial sexual exploitation, and all forms of human trafficking and modern-day labor enslavements;
Whereas according to Human Rights Watch and India’s official National Family Health Survey, Dalits are among the poorest of the poor, living on less than $1.25 per day, most of India’s bonded laborers are Dalits, and half of India’s Dalit children are undernourished, 21 percent are severely underweight, and 12 percent die before their 5th birthday; Whereas a crime is committed against a Dalit every 18 minutes in India;
Whereas untouchability and birth-descent discrimination in all its forms are prohibited by international human rights law as proclaimed by the Universal Declaration of Human Rights, by the International Covenant on Civil and Political Rights, International Covenant on Economic, Social and Cultural Rights, the International Convention on the Elimination of All Forms of Racial Discrimination, the Convention on the Elimination of All Forms of Discrimination Against Women, the Convention on the Rights of the Child, and the International Labor Organization Convention No. 111; Whereas Dr. B.R. Ambedkar, born on April 14, 1891, was a freedom fighter and advocate for ending the practice of untouchability;
Whereas Dr. Ambedkar was the father and architect of the Constitution of India and Article 17 abolishes untouchability and its practice in any form; Whereas under the International Convention on the Elimination of All Forms of Racial Discrimination, to which Nepal has been a state party since 1971, the government is obligated to prohibit discrimination based on descent, which includes untouchability, as a form of “racial discrimination”;
Whereas in March 2010, the House of Lords in the United Kingdom passed the Equality Bill empowering the government to treat birth descent discrimination as an “aspect of race”; Whereas the European Union Parliament resolution on caste-based discrimination of 2013 condemns the practice of untouchability and the continuing human rights violations committed against people suffering from social hierarchies and birth-based discrimination;
Whereas at the Dalit-Minority International Conference on December 27, 2006, India’s Prime Minister Dr. Manmohan Singh became the first leader of his country to compare the condition of Dalits with that of Black South Africans under apartheid, stating “Even after 60 years of constitutional and legal protection and support, there is still social discrimination against Dalits in many parts of our country. … Dalits have faced a unique discrimination in our society that is fundamentally different from the problems of minority groups in general. The only parallel to the practice of untouchability was apartheid in South Africa”; Whereas Human Rights Watch and the Center for Human Rights and Global Justice at the New York University School of Law released a report in February 2007 describes the discrimination against Dalits or “untouchables” as a hidden apartheid;
Whereas despite the numerous laws enacted for the protection and betterment of the Dalits, Dalits are still considered outcasts in South Asian society and in the Asian diaspora and are treated as such; and Whereas the National Commission on Scheduled Castes and Scheduled Tribes in India has declared that many of the reported cases of atrocities against Dalits end in acquittals: Now, therefore, be it 
 
That the House of Representatives— (1)condemns the practice of untouchability and the discriminatory treatment of the Dalits in South Asia and the Asian diaspora; 
(2)calls on the Governments of India, Nepal, the Asian diaspora, and other South Asian nations to end all forms of untouchability and discrimination of the Dalit people, and to ensure respect for internationally recognized human rights for these minority groups within their nations; and (3)demands that the international community put pressure on the governments of nations that still practice Dalit untouchability to take every necessary measure to end this horrific practice and to protect the fundamental rights of all Dalits within their borders. 
 
